DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          REBECCA ROMERO,
                              Appellant,

                                    v.

                          ADRIAN BRABHAM,
                              Appellee.

                             No. 4D19-3769

                             [July 22, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Sarah Willis, Judge; L.T. Case No.
50-2015-DR-003902-XXXX-MB.

   Rebecca Romero, Manalapan, pro se.

   John D. Boykin of Ciklin Lubitz, West Palm Beach, for appellee.

WARNER, J.

   In this appeal from the denial of a motion to vacate a post-judgment
order pursuant to Florida Family Law Rule of Procedure 12.540(b), the
former wife contends that the court erred in summarily denying her motion
without a hearing. We agree and reverse.

   This case arises from a dissolution of marriage action filed in 2015 and
entered in 2016, incorporating a Marital Settlement Agreement (MSA). The
MSA provided in part:

      TAX EXEMPTION: The Husband shall claim the minor child
      as a dependent on his U.S. Income Tax Return for odd tax
      years and the Wife shall claim the minor child as a dependent
      on her U.S. Tax Return in even years. The parties shall
      cooperate in executing such forms as may be necessary for
      filing Federal Income Tax returns consistent with this
      provision.
    Contrary to this agreement, the former wife took the parties’ minor child
as a dependent on her 2017 return, believing it to be her right because the
former husband had been late on his child support payments. The former
husband filed a motion for contempt/enforcement of the MSA. After a
hearing before a general magistrate, the court concluded that the MSA did
not require the former husband to be current on child support payments
in order to claim the dependency exemption. It ordered the former wife to
amend her federal income tax return for 2017 within thirty days, removing
the child as a dependent; to provide a copy of the amended tax return to
the former husband’s attorney; and to file a redacted copy with the Clerk
of Court. The former wife appealed that ruling but, in May 2019, this court
dismissed the appeal for lack of prosecution.

   Thereafter, the former husband filed a motion for commitment,
contempt, and/or enforcement, alleging that the former wife still had not
amended her tax return and complied with the order. A hearing on that
motion was scheduled for September 23, 2019. On September 13, the
former wife responded and attached to her response a redacted copy of her
amended return and IRS Form 8332, showing that she had deleted the
child as a dependent on her amended 2017 tax return. On September 20,
she also moved to appear telephonically, as her counsel had “unexpectedly
and abruptly withdrawn from the case” and she had not planned to
appear.

   The September 23rd hearing occurred as scheduled. The court
apparently ruled on the motion to allow a telephonic conference at the
hearing, as the order denying the former wife’s request to appear
electronically was filed the same day. The court entered an order granting
the motion for commitment, contempt and/or enforcement. The court
stated that the former wife had failed to comply with the January 2019
order, which required her to amend and file her 2017 tax return to remove
the child as a dependent and to provide a copy to the former husband’s
attorney, as well as complete IRS Form 8332. The court then ruled that
the former wife “shall provide her amended 1040x along with all
attachments and schedules, along with proof of filing same with the IRS.”
(Emphasis supplied.)

   The former wife immediately filed a pro se motion to vacate pursuant
to Florida Family Law Rule of Procedure 12.540, contending that she had
complied with the prior order by amending her tax return and submitting
Form 8332. The former wife alleged that while she had contacted the
former husband’s attorney about cancelling the hearing on his motion,
counsel refused because he was going to seek attorney’s fees at the
hearing. She then filed a motion to appear telephonically. At the time of

                                     2
the hearing on September 23rd, she had scheduled a CourtCall
appearance. She attached her receipt to the motion to vacate. That receipt
states “[y]our CourtCall Appearance has been confirmed for Judge Sarah
Willis,” at the date and time of the hearing. The former wife alleged that
on the date of the hearing, she waited for forty minutes on hold but was
never allowed into the hearing. She claimed she was denied due process
and further that she had already complied with the provisions of the prior
order. The trial court summarily denied the motion to vacate, and the
former wife appeals.

   We reverse because the former wife was denied a hearing on her motion
to vacate. “A motion for relief from judgment should not be summarily
dismissed without an evidentiary hearing unless its allegations and
accompanying affidavits fail to allege ‘colorable entitlement’ to relief.”
Shuman v. Int’l Consumer Corp., 50 So. 3d 75, 77 (Fla. 4th DCA 2010)
(quoting Schleger v. Stebelsky, 957 So. 2d 71, 73 (Fla. 4th DCA 2007));
accord Jones v. Gov't Emps. Ins. Co., 192 So. 3d 614, 615 (Fla. 4th DCA
2016).

   The former wife’s motion to vacate and the attachments thereto
presented a colorable entitlement to relief. She alleged that she requested
a telephonic hearing and apparently was allowed to schedule one, waited
on the phone for forty minutes, and found out only days later that the trial
court denied her request on the day of the hearing.

      “Generally, due process requires fair notice and a real
      opportunity to be heard and defend in an orderly procedure
      before judgment is rendered.” Further, “[g]enerally, a prior
      judgment, decree or order must be set aside where there is
      excusable neglect in the form of a litigant’s failure to receive
      notice of a pending hearing or trial.” Liberty Mut. Ins. Co. v.
      Lyons, 622 So. 2d 621, 622 (Fla. 5th DCA 1993).

Schuman, 50 So. 3d at 76-77 (citation omitted).

    Although in this case the former wife had notice of the hearing, she
requested to attend by telephone. Because she was able to schedule her
attendance through CourtCall, it was reasonable of her to expect that she
would be allowed to join. While the former wife’s motion to appear
telephonically had yet to be ruled on, her expectation that it would be
routinely granted was not unreasonable, given her ability to schedule the
CourtCall. Based on these allegations, the former wife’s motion to vacate
alleged a colorable entitlement to relief, that is, being denied due process
by her exclusion from the hearing. See, e.g., Humana Health Plans v.

                                     3
Lawton, 675 So. 2d 1382 (Fla. 5th DCA 1996). At the very least, she
should have been entitled to an evidentiary hearing on her motion to
vacate.

   Further, the former wife’s motion to vacate alleged a meritorious
defense to the motion for commitment, contempt and/or enforcement—
that she allegedly had already complied with the prior order by filing the
amended tax return deleting the child as a dependent, and by providing a
copy of the amended tax return to the former husband’s attorney.

    As to the second order requiring the former wife to provide the former
husband’s attorney with all the schedules and attachments to the tax
return, that requirement was not expressed in the prior order, nor was it
requested in the motion for commitment. Thus, the motion to vacate
alleged another colorable entitlement to relief, that is, being denied due
process by having to provide relief which was not expressly requested or
granted in the prior order.

      “[C]ourts are not authorized to award relief not requested in
      the pleadings. To grant unrequested relief is an abuse of
      discretion and reversible error.” Abbott v. Abbott, 98 So. 3d
616, 617-18 (Fla. 2d DCA 2012) (citations omitted); see, e.g.,
      Davis v. Lopez-Davis, 162 So. 3d 19, 21 (Fla. 4th DCA 2014)
      (concluding that “the court erroneously awarded the wife relief
      that she did not request” “by denying the husband any
      visitation” because the wife “requested that the husband be
      allowed supervised visitation” and “did not request that the
      husband be denied any timesharing with the child”).
      “Additionally, a court should not grant such relief absent
      proper notice to the parties.” Worthington v. Worthington, 123
So. 3d 1189, 1191 (Fla. 2d DCA 2013) (citing Sinton v. Sinton,
      749 So. 2d 532, 533 (Fla. 2d DCA 1999)).              Granting
      unrequested relief absent proper notice is a violation of due
      process. See Buschor v. Buschor, 252 So. 3d 833, 834-35 (Fla.
      5th DCA 2018) (concluding that the trial court violated Former
      Wife’s due process rights when it awarded unrequested relief
      without proper notice).

Stover v. Stover, 287 So. 3d 1277, 1279 (Fla. 2d DCA 2020).

   Based on the prior order, the former husband was entitled to the tax
exemption for his child. Thus, when the former wife amended her tax
return, he was entitled to see that the dependent exemption was removed.
The record indicates no reason why the former husband would be entitled

                                    4
to see the attachments and schedules. These parties were divorced four
years at the time of these proceedings. Other than to ascertain that the
former wife did not take the dependency deduction, the record does not
indicate why the attachments and schedules would be relevant. Neither
party was seeking relief or modification of any financial obligation under
the MSA. “Article I, section 23, of the Florida Constitution protects the
financial information of persons if there is no relevant or compelling reason
to compel disclosure.” Borck v. Borck, 906 So. 2d 1209, 1211 (Fla. 4th
DCA 2005).

   For all of these reasons, we reverse to require an evidentiary hearing on
the motion to vacate.

   Reversed and remanded for proceedings consistent with this opinion.

GERBER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5